Citation Nr: 1549592	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a left ankle sprain.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to September 21, 2011.

3.  Entitlement to a disability rating in excess of 20 percent for a service-connected degenerative disc disease of the lumbar spine on and after September 21, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008 with subsequent service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left ankle and lumbar spine disabilities and initially assessed 10 percent and 0 percent ratings, respectively.  In a December 2008 rating decision, the RO increased the initial rating for the Veteran's lumbar spine disability to 10 percent.  Following a remand by the Board in August 2011, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent, effective September 21, 2011.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

In August 2011, the Board remanded the claims to provide a VA examination and to obtain the Veteran's personnel file along with any relevant records associated with a Medical Board Report.  The Veteran was provided a VA examination in September 201l and the RO obtained the Veteran's complete Official Military Personnel File.  However, the Board found it necessary to remand the claim again as there was evidence of record that Medical Evaluation Board proceedings and various medical records pertaining to it were not associated with the claims file or considered by the RO prior to recertification.   Following the Board's September 2014 remand, the RO retrieved the documents sought and considered them in an April 2015 supplemental statement of the case.  The Board finds that the RO complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine on and after September 21, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left ankle disability has been manifested by moderate limitation of motion and functional loss due to pain, disturbance of locomotion and interference with sitting, standing and weight-bearing.

2.  Initially, and prior to a June 24, 2011 General Medical Evaluation, the Veteran's low back disability was manifested by painful motion; measured limitation of motion was not shown; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities were not shown.

3.  As of June 24, 2011, as shown at a General Medical Evaluation, forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; additional functional loss was not shown; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities were not shown.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating (but no higher) for residuals of a left ankle strain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2015).

2.  Prior to June 24, 2011, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235- 5243 (2015).

3.  As of June 24, 2011, the criteria for a 20 percent disability rating (but no higher) for a low back disability were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235- 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The issues decided in this decision arise from the Veteran's claim of entitlement filed prior to separation from service pursuant to the Benefits Delivery at Discharge Program. VCAA notice was provided to the Veteran at the time he was provided with an application to file for disability compensation benefits in March 2008.  The letter provided notice as to the evidence necessary to substantiate his claims.  The December 2008 statement of the case provided the Veteran with the relevant rating criteria for his disabilities, as listed at various diagnostic codes.  The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence, including the Veteran's service treatment records, VA treatment records, personnel records and a Medical Board Report that was mentioned at a March 2011 Fit for Duty examination and at the Veteran's March 2011 hearing before the Board.  Following the Board's September 2014 remand, these records that were considered by the RO and are available for review by the Board include DES/DVA examinations administered on June 22, 2011 and on June 24, 2011, a Medical Evaluation Board Narrative Summary dated October 19, 2011, a Physical Disability Evaluation System (PDES) Commander's Performance and Functional Statement dated March 2, 2012 and Physical Evaluation Board Proceedings, dated May 3, 2012.  

The Veteran was afforded two examinations that assessed the severity of his left ankle and low back conditions, one in 2008 and the other in 2011.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Both examinations were adequate as they were based on physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a fully informed determination on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).
Ankle disabilities are rated under Diagnostic Codes 5270 - 5274.  38 C.F.R. § 4.71a.  Diagnostic Code (DC) 5270 applies when there is ankylosis of the ankle, DC 5271 applies based on limitation of motion, DC 5272 applies when there is ankylosis of the subastragalar or tarsal joint, DC 5273 applies when there is malunion of the os calcis or astraglus, and DC 5274 applies where there is evidence of an astragalectomy.  Here, the evidence does not reflect the presence of ankylosis, malunion of the os calcis or astraglus or an astragalectomy; therefore, the Board finds DC 5271 is the most appropriate rating code.

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2015).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2015). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III. The Evidence

The Veteran was afforded a pre-discharge, general VA examination in April 2008.  The examiner reviewed the Veteran's medical records.  Two left ankle surgeries were noted.  The Veteran indicated continuing pain with aching and stiffness and sharp pain with weight bearing in his left ankle.  Physical examination of the ankle revealed painful range of motion with dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  As to his lumbar spine, the Veteran reported experiencing nonradiating, daily pain that was characterized by aching and stiffness.  Incapacitating episodes were denied.  Physical examination of the thoracolumbar spine indicated full range of motion with forward flexion to 90 degrees, lateral flexion to 30 degrees bilaterally and lateral rotation to 30 degrees bilaterally.  

In May 2008, the RO granted service connection for sprain, left ankle, with degenerative changes, status post-surgical repair with an evaluation of 10 percent for moderate limitation of motion, effective the day after the Veteran's discharge from active duty.  Also in May 2008, the RO granted service connection for degenerative disc disease of the lumbar spine with an evaluation of 0 percent.

The Veteran filed a notice of disagreement and outpatient treatment records from the Temple and Marlin VA Medical Centers were obtained.  In December 2008, the RO increased the Veteran's initial disability rating for his back from 0 to 10 percent.   VA treatment records reflect the Veteran was attending physical therapy several times a week with continuing complaints of low back pain.  The RO determined an increase to 10 percent was warranted for painful motion from the original date of service connection.

Treatment records from 2008 and 2009 indicate the Veteran was participating in aquatic therapy for continuing chronic ankle pain and that back surgery was being considered.  Treatment records from 2010 indicated the Veteran was working as a mechanic at Fort Hood and was not able to wear combat boots at his job on account of chronic ankle pain.  On March 14, 2011, the Veteran underwent a Fit for Duty examination.  Severe pain from arthritis was noted in both ankles making it very painful to walk even on a flat surface.  The examiner recommended a medical board evaluation because of evidence of "functional impairment of the involved joints so as to preclude the satisfactory performance of duty".

The Veteran filed a Form 9 to appeal the rating determinations to the Board and requested a hearing.  In March 2011, the Veteran provided testimony to the undersigned Veterans Law Judge.  The Veteran reported constant pain in his ankle.  He indicated the pain was worse after walking.  The Veteran indicated he was in the Army Reserve and they were putting paperwork through for a medical discharge because of the Veteran's inability to participate in physical training and that he was not fit for deployment as indicated at the March 2011 Fit for Duty examination.

As to his back, the Veteran reported he had constant pain that was aggravated by having to use a cane and favoring his right side given his ankle disability.  He indicated the pain radiated up toward his shoulder, but did not radiate downward.  

In the context of Medical Evaluation Board Proceedings, the Veteran underwent General Medical Evaluations in June 2011.  The Veteran indicated experiencing constant pain in his left ankle that he classified as severe.  There was no evidence of swelling or erythema.  Tenderness to palpation of the left medial was noted.  Dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, inversion was to 30 degrees and eversion was to 20 degrees.  Pain was noted with range of motion movement, but there was no further limitation of motion after repetitive motion testing.  In regard to his back, the Veteran complained of constant lumbar pain that ranged from dull to sharp and which he rated as moderate.  Tenderness was noted on palpation.  The Veteran denied radiation of pain or incontinence of the bowel or bladder.  He denied any incapacitating episodes in the last 12 months.  There was no evidence of swelling, spasms, guarding or an abnormal spinal contour.  Flexion was to 50 degrees, lateral flexion was to 30 degrees, and rotation was to 30 degrees.  Pain was noted with range of motion movement, but there was no further limitation of motion after repetitive motion testing.

Following an August 2011 remand by the Board, the Veteran underwent a VA examination in September 2011 in connection with the claims.  The Veteran was noted to still have continuous pain in his ankles, particularly with weight bearing but also when not bearing weight.  It was noted the Veteran was wearing a brace, but it had been of no benefit in pain relief.   Physical examination revealed a limping gait with a cane.  Dorsiflexion was to 15 degrees with pain and plantar flexion was to 30 degrees with pain.  Tenderness was noted laterally and over the anterior medial joint.  There was moderate swelling.  The examiner noted there was no additional limitation following repetitive use.  As to any effect on the Veteran's employment, it was noted that he had not missed any days of work as a small truck driver at the airport due to his ankle disability.  It was indicated that the Veteran's ankle condition would prevent him from working manual labor; however, a sedentary position, such as his current position, was appropriate.

As to the Veteran's back, the Veteran reported a low back pain alternating between dull and sharp.  He indicated experiencing pain when sedentary or when active.  He indicated this pain was constant, although there were no incidents of flare-ups.  No numbness, weakness, bowel or bladder incontinence was noted.  It was noted the Veteran was not using an assistive device or brace and had not had incapacitating episodes in the past 12 months.  Physical examination revealed tenderness at the lumbosacral junction with palpable spasm in the parspinous musculature.  Forward flexion was to 50 degrees with pain; extension was to 20 degree with pain; right and left lateral rotation were to 30 degrees with pain; right and left lateral flexion was to 25 degrees.  No additional limitation following repetitive use was noted other than increased pain without further loss of motion.  As to an impact on the Veteran's employability, the examiner indicated that his back condition "in and of itself would not prevent him from maintaining gainful employment in either a sedentary or a manual labor form of occupation."  However, it was indicated that combined with his ankle condition he could not work in a manual labor form of employment.  

The Medical Evaluation Board Narrative Summary dated in October 2011 indicated arthritis in both ankles.  It was noted that the Veteran could not perform the duties of his military operational specialty as a HVAC repairman.  He could not lift more than 20 pounds, stand longer than 20 minutes, walk more than a mile, jump, climb, run or crouch.  Flare-ups of pain were noted 7 times per week lasting 20 to 30 minutes.  The report also mentioned bilateral lumbar paraspinal muscle strain.  It was noted that the Veteran had not missed work due to that condition.

In April 2013, the Veteran underwent another evaluation of his ankle. Dorsiflexion of the ankle was to negative 13 degrees, plantar flexion was to 31 degrees, eversion was to 11 degrees and inversion was to 6 degrees.  In May 2013, he underwent an evaluation of the spine.  Increased pain and decreased mobility were noted in the lumbar spine, although range of motion testing was not performed.  Physical therapy was encouraged.

IV. Entitlement to Increased Ratings

Since separation from service, the Veteran has suffered at least moderate limitation of motion in his left ankle.  However, looking at the evidence as a whole, the Veteran's overall disability picture suggests more of a marked than a moderate disability.  The Veteran is unable to walk on his ankle without the assistance of a cane and even when not walking the ankle causes pain.  Despite the lack of functional loss on repetitive motion, the Board finds that a 10 percent rating for a moderate disability does not take into account the level of functional impairment caused to the Veteran by his left ankle disability.   The Veteran cannot ambulate with normal excursion, strength, speed or endurance.  The symptomatology affecting the Veteran's left ankle extends beyond moderate limitation of motion to include pain, stiffness, swelling and tenderness that interfere with sitting, standing and weight-bearing. For these reasons, the Board finds that pursuant to DeLuca, a 20 percent disability rating is appropriate for the entire appeals period.  Schedular ratings in excess of 20 percent for an ankle disability require ankylosis of the ankle which is not present in this case.  A 20 percent disability rating should adequately compensate the Veteran for loss of motion as well as additional functional limitation caused by his ankle condition.

As to the Veteran's back, prior to the June 24, 2011, the only evidence regarding limitation of motion of the back was provided in the April 2008 pre-discharge examination where the Veteran's range of motion was measured to be normal.  Other evidence indicated painful motion and stiffness which the RO determined warranted a 10 percent rating despite the absence of a limited range of motion.

Upon careful consideration of the evidence, the Board finds that prior to June 24, 2011, the Veteran's disability picture most closely approximated the criteria for a 10 percent rating and that the Veteran was being adequately compensated for his demonstrated symptoms, specifically painful motion.  A schedular rating in excess of 10 percent is not warranted without demonstration of limited motion or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The record reflects that the Veteran has an abnormal gait due to his left ankle disability; muscle spasm and guarding in the low back were not shown.

As of June 24, 2011, the Veteran's measured limitation of motion warranted a 20 percent rating.  Forward flexion was greater than 30 degrees but not greater than 60 degrees.  A higher schedular rating for the thoracolumbar spine would require limitation of forward flexion to 30 degrees or less or ankylosis.  The medical evidence does not support such findings.  Upon consideration of a higher rating for additional functional loss pursuant to DeLuca, the Board notes that additional functional loss upon repetitive motion was not shown upon examination and there was no evidence of flare-ups in symptomatology causing additional functional limitation.  Overall, the Board concludes that a 20 percent disability rating, but no higher, is warranted as of June 24, 2011 because it takes into account both limitation of motion and accompanying pain.

As explained in the Introduction, the Board is remanding the claim for an increased rating on and after June 24, 2011 because of evidence after that date indicating that his low back pain has worsened and the mobility in his back continues to decline.  The Board will remand for a new VA examination to assess the current severity of the Veteran's low back disability.

The Board has also considered whether higher disability evaluations for the Veteran's low back disability prior to June 24, 2011 could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, the Veteran has not complained of incapacitating pain due to his disability, and the record does not reflect any such episodes of incapacitation.  The VA examination reports reflect that there have been no incapacitating episodes requiring physician prescribed bed rest.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2015). 

In addition, consideration has been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record shows no bowel or bladder dysfunction or other neurological impairment during the relevant time period as a result of the Veteran's back disability.  Accordingly, the evidence does not support a separate rating for neurologic manifestations.

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's left ankle disability or low back disability prior to June 24, 2011 are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).
The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the ankle and the spine, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

Additionally, the Board is mindful that the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence indicates the Veteran was working in an airport and that he had not missed any days of work due to his ankle or low back disabilities.  In addition, the VA examiner indicated that although he might be precluded from doing manual labor, sedentary employment would be appropriate.  As there is no evidence of record that the Veteran is unable to sustain substantially gainful employment on account of his left ankle or low back disabilities, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

An initial disability rating of 20 percent (but no higher) for residuals of a service-connected left ankle sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 20 percent (but no higher) for degenerative disc disease of the lumbar spine is granted from June 24, 2011, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Reason for Remand: To afford the Veteran a VA examination to determine the current severity of his service-connected lumbar spine disability.

Review of the Veteran's more recent VA treatment records dated between 2012 and 2014 demonstrate that the Veteran's back condition has worsened and that the evidence in the claims file may not adequately reflect the current severity of his service-connected disability.  

In September 2012, the Veteran reported increasing pain in his back and sought additional pain medication.  In February 2013, he again complained that his back pain was worsening and that it now radiated up the left side, although he denied tingling or numbness in his legs.  In May 2013, the Veteran was examined due to his increasing pain.  Increased pain on flexion and extension was noted.  The treatment provider indicated that the Veteran "demonstrated decreased functional mobility due to pain on the lower back."  It was noted that the Veteran "demonstrated decreased trunk mobility with exacerbation of pain on repeated trunk flexion and reduction of pain with lumbar spinal mobilization in supine." Physical therapy was encouraged to attempt to reduce pain and increase range of motion.  Records as recent as August 2014 demonstrate increasing pain and decreased motion in the low back.

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent spine examination was nearly four years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his lumbar spine disability that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected lumbar spine disability.

The claims file, to include the files on VBMS and VVA, should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.  Along with actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back condition and what impact, if any, those have on his occupational functioning.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


